ACCEPTED
                                                                       04-16-00133-CV
                                                           FOURTH COURT OF APPEALS
                                                                SAN ANTONIO, TEXAS
                                                                  8/31/2016 2:11:03 PM
                                                                        KEITH HOTTLE
                                                                                CLERK

                IN THE COURT OF APPEALS
      FOR THE FOURTH APPELLATE DISTRICT OF TEXAS
                   SAN ANTONIO, TEXAS        FILED IN
                                               4th COURT OF APPEALS
                                                SAN ANTONIO, TEXAS
JAMES CLINTON COYLE,          §                08/31/2016 2:11:03 PM
Appellant,                    §                    KEITH E. HOTTLE
                              §                         Clerk
VS.                           §   NO. 04-16-00133-CV
                              §
COYLE FAMILY FARM, INC.,      §
Appellee.                     §

                    ON APPEAL FROM
                     CAUSE NO. 3208
                COUNTY COURT AT LAW,
                MEDINA COUNTY, TEXAS
        HONORABLE VIVIAN TORRES, JUDGE PRESIDING


  APPELLANT’S MOTION FOR LEAVE TO FILE APPELLANT’S
      SUPPLEMENTAL BRIEF WITH BRIEF ATTACHED



                           ANTON E. HACKEBEIL
                           State Bar No. 08667150
                           P.O. Box 220
                           Hondo, Texas 78861
                           Tel: (830) 741-7001
                           Fax: (866) 743-4537
                           Email: tonyhackebeil@att.net
                           ATTORNEY FOR APPELLANT
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW Appellant, James Clinton Coyle, by and through the

undersigned counsel and files this Motion for Leave to File Appellant’s

Supplemental Brief with Brief Attached, and would show the court the following:

      Counsel for Appellant would show that counsel failed to include in

Appellant’s Brief an argument critical to sustain Appellant’s plea to this court that

is contained in the Mediated Settlement Agreement (“MSA”) referred to in and

attached to Appellant’s Brief which Appellant’s counsel believes could eliminate the

need for argument on other points in Appellant’s Brief but without abandoning

Appellant’s original Brief.

      Appellant’s Supplemental Brief is attached to this motion and is short and

concise in identifying a provision in the MSA that Appellant’s counsel believes

should eliminate the need for additional arguments and reliance on legal theories

since the very document upon which Appellee relies for its requested relief precludes

Appellee from pursuing any action with regard to a dispute of terms of the MSA in

any forum except the District Court of the 38th Judicial District.

      Wherefore, premises considered, Appellant prays that this court grant his

Motion for Leave to file Appellant’s Supplemental Brief and accept Appellant’s

Brief as attached to this Motion.




                                          2
                                       Respectfully submitted,


                                       /s/ Anton E. Hackebeil
                                       ANTON E. HACKEBEIL
                                       State Bar No. 08667150
                                       P.O. Box 220
                                       Hondo, Texas 78861
                                       Tel: (830) 741-7001
                                       Fax: (866) 743-4537
                                       Email: tonyhackebeil@att.net
                                       ATTORNEY FOR APPELLANT




                      CERTIFICATE OF COMPLIANCE

      I certify that this document complies with the typeface requirements of Tex.

R. App. P. 9.4(e) because it has been prepared in a conventional typeface no smaller

than 14-point font for text, 12-point for footnotes. I also certify that this document

contains approximately 440 words.


                                       /s/ Anton E. Hackebeil
                                       Anton E. Hackebeil




                                          3
                         CERTIFICATE OF SERVICE

      This is to certify that on August 31, 2016, a true and correct copy of

Appellant’s Motion for Leave to File Supplemental Brief with Brief Attached was

served on John C. Chunn, attorney for Appellee, P.O. Box 396, Hondo, Texas 78861,

by electronic filing manager.


                                     /s/ Anton E. Hackebeil
                                     Anton E. Hackebeil
                                     Counsel for Appellant




                                        4